Case 2:18-cr-00759-CJC Document 137-2 Filed 05/06/19 Page 1 of 8 Page ID #:907




                           Exhibit 2
Case 2:18-cr-00759-CJC Document 137-2 Filed 05/06/19 Page 2 of 8 Page ID #:908
                                                            CLCRK'
                                                                 S OFFICE U.S.D6ST.COURT
                                                                               AT CHARLOTTESVILE,VA
                                                                                       FILED
                      IN THE UNITED STATES DISTRICT COURT                           û21'!2 2218
                     FO R TH E W E STERN D ISTRIC T O F W RG IN IA                    C D DLEY,CLCYRK
                            CH AR LO T TE SV ILLE D IV ISIO N                  JUL     .
                                                                              B *           v           .
                                                                                      ..




UNIT6D STATES OF AM EW CA
                                                   CriminalNumber: g .jy
BENJAM IN DRAK E DALEY                             In Violation of:
M ICHAEL PAUL M ISELIS
THOM AS W ALTER GILL:N                              18U.S.C.j371(ConspiracytoRiot)
COLE EVAN W HITE
                                                    18U.S.C.j2101(Riots)



                                  'tN D Ic T M E N T
TheGrand Jury charges:

                                         Introduction

              In oraround thespring and summ erof2017,an eventreferredto asthetiunitethe

Right''rally wasorganized and scheduled to oçctlron August12,2017,atEm ancipation Park in

Charlottesville,Virginia,wllich is within the W estern District of Virginia. This rally was

widely prom oted on socialm edia and intem etsitesassociated with white-sup'rem a
                                                                                f
                                                                                  cistindividuals
                         .                                                      ,



and groups,and w as scheduled to feattlre a lineup ofw ell-know n white suprem acistspeakers.

              On August 11,2017,the evening prior to the scheduled Unite the Right rally,

htmdredsofindividualsengaged in a torch-litm arch on oraround the grolm dsofthe University
                                                                         '               j
of V irginia in Charlottesville, V irginia. Throughout the m arch, the participants engaged in

chantsprom oting orexpressing white-suprem acistand otherracistand anti-sem itic view s. The

inarùh culm inated near the University of Virgirlia's Rotunda wheie a smaller group of

individuals,including University ofVirginia students,had gathered around a stame ofThomas



Case 3:18-cr-00025-NKM-JCH Document 8 Filed 10/10/18 Page 1 of 7 Pageid#: 163
Case 2:18-cr-00759-CJC Document 137-2 Filed 05/06/19 Page 3 of 8 Page ID #:909



Jefferson to protest the torch-lit m arch. M embers ofthis group held a bannerthatread:CGVA

Students ActA gainstW hite Suprem acy.'' Chanting and bearing torches,the m aréh participants

encircled theThomasJefferson statueand surroundedtheprotegtorl. Violenceensued.

               O n the m om ing of A ugust 12,2017,m ultiple groups and individuals espousing

white-supremacistand otheranti-sem itic and racistviews aniked in and around the vicinity of

Em ancipationPark in Charlottesville,Virginia,to attend theUnitetheRightrally. Afterseveral

instances of violence prior to the.scheduled startof the rally,1aW enforcem e'nt declared an

Gitmlawf'ulassembly''and required rallyparticipantsto disperse.

                The D efendants and the R ise A bove M ovem entin California
                                                                   '
                                                                   j

       4.      Begilm ing asearly as in or aboutM arch 2017,the exactdate being unknùwn to

theGrand Jury,the defendants,BENJAMIN DRAKE DALEY,MNHAEL PAUL MISELIS,
THOM A S W ALTER GILLEN ,and COLE EVAN W HITE?residents ofCalifom ia,associated

with a white-supremacist organization that eventually became known as the Gsltise Above
                                    $

M ovem ent5''Or GER AM *''

               R A.
                  M openly identified itself as Gçalt-right''and çEnationalist''ànd its m em bep and

associates frequently posted photographs and videos of its adherents engaging in physical

trainingandmixedmartialarts(MM A)street-sghtingtechniques,alongwith referencesto their
alt-rightandnationalistbeliefsand ideology.

       6.      RAM     and its mem bers and associates also expressed, through various

social-media platforms and other means,anti-semitic,racist,and white-supremacistviews and

prom oted violenceagainstthosethey believedheld opposing politicalviews.

               From in oraboutM arch 2017,to in oraboutA ugust2017,R AM and itsm em bers

and associates,including the defendants, BENJAM IN DRAKE DALEY, S/CHAEL PAUL
                                        v




Case 3:18-cr-00025-NKM-JCH Document 8 Filed 10/10/18 Page 2 of 7 Pageid#: 164
Case 2:18-cr-00759-CJC Document 137-2 Filed 05/06/19 Page 4 of 8 Page ID #:910



M ISELIS, THOM A S W ALTER GILLEN ,and COLE EVAN W HITE,traveled to multiple

politicalralliesand organized demonstrationsin Califom ia and Virginia,where they prepared to

and engaged in actsofviolenceagainstmlmerousindividuals.

                                       CO U N T O N E
                 (ConspiracytoCommitan OffenseAgainsttheUnitedStates)
                                   18U.S.C.j371                    .
       8.     The allegations setforth in paragraphs 1through 7 are incorporated by reference

asiff'ully setforth herein.

              Beginning asearly asin or aboutM arch 2017,the exactdate being unknown to

the G rand Jury,and continuingto on oraboutthedate ofthisIndictm ent,in the W estern District
                   .




of Virginia and elsewhere,the defendants,BENJAM W DM KE DALEY,M ICHAEL PAUL

M ISELIS, THOM AS W ALTER GILLEN, and COLE EVAN W HITE, did knowingly and

willfully conspire,com bine,confederate, and agree together with each other and with other

individualsboth known and llnknown to theGrand Jury,to com mitan offenseagalnsttheUnited
States,namely:traveling in interstate comm erceand using afpcility ofinterstatecom mereewith

intent(a)to incitea riot,(b)to organize,promote,encourage,participate in,and cany on in a
riot,(c)to commitan actofviolencein f'
                                     urtherance ofariot,and (d)to aid orabetany person
inciting and participating in or canying on in a riot and comm itting any act of violence in

furtherance of a riot;and dtlring the colzrse of such travel or use thereafter perform ed and

attempted toperform any otherovertactforsuch purpose,in violation ofTitle 18,United States

Code,Section 2101.

                                         O vertA cts

       10. During and in furtheranceoftheconspiracy,and to effecttheobjectthereof,the
defen'
     dants BENJAM IN DRAIQE DALEY,M ICHAEL PAUL M ISELIS,THOM AS W ALTER



Case 3:18-cr-00025-NKM-JCH Document 8 Filed 10/10/18 Page 3 of 7 Pageid#: 165
Case 2:18-cr-00759-CJC Document 137-2 Filed 05/06/19 Page 5 of 8 Page ID #:911


                                                                                          1
                                                                                          y

GILLEN , and COLE EVA N W H ITE, and others co-conspirators know n and unknow n to the

Grand Jury, com mitted the following overt acts, am ong others, in the W estem District of

Virginia and elsewhere:

H untinzton B each.CA ,on or aboutM arch 25.2017

             a.     On oraboutM arch 25,2017,traveled to and attended apurportedpolitical

                    rally in orarotm d H untington Beach,California;and

             b.     comm itted,participated in,and aided        and abeueè one ornaore actsof
                    violence against individuals attending the purportéd political rally in
                                                                1


                    Htmtington Beach,California.

Berkelev.CA on or aboutApril15.2017

                    On oraboutApril15,2017,reserved and rented an 1l-passengervan with

                    a debitcard to travelfrop So
                                               'uthem California to in orarotmd Berkeley,
                    !
                    Califom ia;

                    traveled to and attended a purported politicalrally in oraround Berkeley,

                     Califom ia;and

             e.      after traveling in interstate com merce and using a facility in interstate

                    comm erce,comm itted,participated in,and aided and abetted oneormore

                    acts ofviolence againstindividuals atlending thepurported politicalrally

                     in Berkeley,California.

Albem arleCountv and Charlottesville.VA.on oraboutAuqust11-12.2017
                                  J

                    D uring the sum m er of 2017 and prior to A ugust 11, 2017, purchased

                    flights,with debitand creditcards,from LosAngelesand San Francisco,

                     Califom ia,to Charlottesville,V irginia;


                                    4
Case 3:18-cr-00025-NKM-JCH Document 8 Filed 10/10/18 Page 4 of 7 Pageid#: 166
Case 2:18-cr-00759-CJC Document 137-2 Filed 05/06/19 Page 6 of 8 Page ID #:912



            g.    During the summ er of2017 and prior to August 11,2017,reselwed and

                  rented lodging within Charlottesville,Virginia,forthe datesofAugust11

                 throughAugust13,2017;

            h.    On oraboutAugust10 and 11,2017,traveled in interstate comm erce by

                  boarding com mercial flights and tlying from Los Angeles and San

                  Francisco,California,to Charlottesville;

                  On oraboutAugust11,2017,havingarrived in Charlottesvilie,ptlrchased
                  athletic tàpe and baseballhelm ets from a localW al-M artstore with debit

                  cardsand cash obtained by debitcard;

                  On orabouttheevening ofAugust11,2017,obtainedtorchesand attended

                  atorch-litm arch on oraround thegrotmdsofthe University ofVirginia in

                  Charlottesvilleand Albem arleCounty,Virginia;

            k.    On or about ihe evening of August 11, 2017, incited, promoted,
                  encouraged,participated in,and carrie'
                                                       d on in a riot,com mitted acts of

                  violenee in furtherance of a riot, and aided and abetted other persons

                  inçi
                     k
                       ting and participating in and canying on in a riotand eomm itting acts

                  of violence in furtherance of a riot on or around the grounds of the

                  UniversityofVirginiain Charlottesville and AlbemarleCounty,Virginia'
                                                                                     ,

                  On or about August 12,2017,prepared to comm itacts of violence by,

                  amongotherthiligs,m appingtheirhandswittlathletictape.
            m.    On or aboutAugust 12,2017,attended the Unite the Rightrally in and
                                                             '
                                                             )
                  around thevicinity ofEmancipation Park in Charlottesville,Virginia;




Case 3:18-cr-00025-NKM-JCH Document 8 Filed 10/10/18 Page 5 of 7 Pageid#: 167
Case 2:18-cr-00759-CJC Document 137-2 Filed 05/06/19 Page 7 of 8 Page ID #:913



              n.      On oraboutAugust 12,2017,incited,promoted,encouraged,participated

                      in,and carried on in ariot,com mitted acts ofviolence in furtherance ofa
                                                                            .




                      riot,gnd aided and abetted otherpersons inciting and participating in and

                      canying on in a riotand comm itting actsofviolence in furtherlance of a
                                                                                      t


                      riotin and arotmd the vicinity of Emancipation Park in Charlottesville,

                      V irginia;and

              0.      On or aboutAugust 13,2017,or the days thereafter,traveled on rettlrn

                      flightsfrom Charlottesvilleto LosAngelesand San Francisco,Califom ia.

       11,    A 11in violation ofTitle 18,United StatesCode,Section 371.

                                          COUXT TW O
                                      (TravelwithIntenttoRiot)
                                            18 U.S.C.j2101
       12.    The allegations setforth in paragraphs 1 through 7 are incorporated by reference

asiffully setforth herein.
                             A
       13.    On oraboutAugust 11,2017,the defeûdants,BENJAMIN DRAKE DALEY,

MI/HAEL PAUL MISELIS,THOMAS WALTER GILLEN,and COLE EVAN WHITE,
traveled in interstate comm erce from Califom ia to Charlottesville,Virginia,within the W estem

District of Virgizlia, with intent (a) to incite a riot,(b) to organize,promote,encotzrage,
                                                        .




participatein,and cén.
                     yoninariot,(c)tocommitanactofviolenceinfurtheranceofariot,and
(d)to aid orabetanyperson incitingandpm icipatingin orcanyingo!linariotandcommitting
any act of violence in furtherance of a riot; and during the colzrse of such travel or thereafter
                                 X-

perform ed or attem pted to perform any otherovertact,including butnotlim ited to:

              a.      On oraboutthe evening ofAugust11,2017,on oraround the grotmdsof

                      the University of Virginia in Charlottesville, Virginia, BENJAM W



Case 3:18-cr-00025-NKM-JCH Document 8 Filed 10/10/18 Page 6 of 7 Pageid#: 168
Case 2:18-cr-00759-CJC Document 137-2 Filed 05/06/19 Page 8 of 8 Page ID #:914



                  D R AIQE D A LEY, M ICH A EL PAU L M ISELIS, TH OM A S W A LTER
                                                                                                 l
                  GILLEN, and COLE EVAN W HITE incited, prom oted, encouraged,

                  participated in,and cgrried on in a riot,com mitted acts of violence in

                  furthefance of a riot,and aided and abetted other persons inciting and

                  participating in and canying on in a riotand com m itting acts ofviolence in

                  furtherance ofa riot.
                                                      i             g                     .
            b.    On or aboutAugust 12,2017,in and around the vicinity of Em ancipation

                  Park in Charlottesville, Virginia, BENJAM IN DRAIQE DALEY,

                  M ICHA EL PAU L M ISELIS,TH OM A S W ALTER GILLEN ,and COLE

                  EVAN W HITE incited,promoted,encouraged,pm icipated in,Iand canied
                                                                                 u


                  on in a riot,com mitted acts ofviolencein furtherance ofa riot,and aided

                  and abetted otherpersonsinciting and participating in and canying on in a

                  riotand comm itdng actsofviolencein furtheranceofariot.

      2.    Al1in kiolation ofTitle 18,United StatesCode,Sections2101,2.


A TRUEBILLthis% MàayofOctober, 2018
                                                           /S/FOREPERSON
                                                              FOREPERSON

  / f- Jg
THOM AS T.CUL N
UN ITED STA TES A TTO RN EY




Case 3:18-cr-00025-NKM-JCH Document 8 Filed 10/10/18 Page 7 of 7 Pageid#: 169
